DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/09/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 
Claim Limitation not further Limiting
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 11-12 and 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2, at the 25th and 26 lines recite the limitation of the oxidizing agent present at a concentration of from 1.5 % to 2.5 %, which does not further limit the line 13 recitation of the oxidizing agent present at a concentration of from 1.5 % to 2.1 %.


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mignon et al (USP 9,687,057 B2), in view of Boswell et al (WO 02/074272 A1).
Mignon disclosed [abstract] a composition for dyeing keratin fibers. Said composition comprised at least one each of a fatty substance (e.g., liquid fatty alcohol [col 9, line 2]), alkaline agent (e.g., monoethanolamine [col 24, line 44]), surfactant, chemical oxidizing agent and oxidative base (e.g., oxidative dye precursors comprising one or more primary intermediates). 
Said oxidative bases were generally disclosed as [col 1, lines 29-34] para-aminophenols and para-phenylenediamines, and were present at an amount of [col 17, lines 18-20] from 0.0001 % to 10 %. Said fatty substances [col 3, lines 38-40] were free of carboxylic acid groups (e.g., C6-C16 alkanes, liquid fatty alcohol), and were comprised [col 9, lines 6 and 9-13] at a content ranging from 25 % to 80 % by weight, relative to the 
Mignon comprised couplers [col 17, lines 24-25], and further, generally comprised [col 28, lines 9-14] sequestrants (chelants) at between 0.01 % and 20 % by weight, relative to the weight of the composition.
Although Mignon generally disclosed sequestrants, Mignon was silent aminocarboxylic acid chelants, as recited in claim 2.
Boswell taught [abstract] hair care compositions comprising chelants, and methods for reducing oxidative hair damage. The compositions contributed to reducing the oxidative damage sustained by keratinous fibers, such as human hair, during bleaching, dyeing, perming or other oxidative treatments. The compositions also provided excellent color evenness and color fastness.
Oxidative treatments of hair, such as bleaching (decoloration) and oxidative dyeing, give good results and are very commonly used. They are, however, not without drawbacks. The oxidizing agents, used for bleaching and oxidative dyeing, damage hair to some extent. The mechanism by which damage is caused to the hair fibers is not perfectly understood. However, it is known that some of the disulphide bonds linking the keratin chains break in the presence of oxidizing compositions. Repeated oxidative treatments leave weak, brittle hairs, which have little shine and luster [page 3, 1st paragraph].
Boswell surprisingly found that chelants have excellent damage inhibiting properties [page 5, line 25; page 14, lines 5-12], where aminocarboxylic acids (e.g., 
Since Mignon disclosed oxidizing chemical compositions, it would have been prima facie obvious to one of ordinary skill in the art to include, within Mignon, aminocarboxylic acid chelants at 0.25-10 %, as taught by Boswell. 
An ordinarily skilled artisan would have been so motivated, because oxidative treatments damage hair to some extent. However, aminocarboxylic acid chelants have excellent damage inhibiting properties, at 0.25 % to as high as about 10 %. Further, it is highly relevant for the consumer that oxidizing compositions comprise a chelant in an amount sufficient to provide a damage benefit, as taught by Boswell [Boswell; page 5, line 25; page 8, line 16 bridging to page 9, line 5; page 13, line 19 bridging to page 20, line 5; page 14, lines 5-12; page 14, lines 16—26].
An ordinarily skilled artisan would have been motivated to include Boswell’s chelants at amounts of 0.25-10 %, because at said amounts, the chelants provide a damage benefit to the consumer.
Claim 2 recites at least 40 % of fatty acid substances; from 1.5 % to 2.1 % oxidizing agent; more than 10 mM/kg concentration of primary intermediates; L* value of less than 40. Claim 2 further recites chelants at from about 0.01 % to about 5 %.
Claim 17 recites from 0.1 % to 3 % chelant.

Mignon disclosed sequestrants (chelants) at 0.01 to 20 %. Boswell disclosed chelants, as benefit agents, at 0.25-10 %.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Mignon, in view of Boswell, reads on claims 2 and 17-18.
Claim 19 is rendered prima facie obvious because Boswell taught phosphonic and polyphosphoric acids, as discussed above. The motivation to combine Boswell with Mignon was discussed above.

 Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
Applicant argued that Mignon disclosed fatty substances in a concentration of at least 25 %, in contrast to the claimed at least 40 % of fatty substance.
The Examiner responds that Mignon disclosed fatty substances [col 3, lines 38-40] comprised [col 9, lines 6 and 9-13] at a content ranging from 25 % to 80 % by weight, amounts that overlap those that are claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Applicant argued that the instant invention is limited to two fatty substances (liquid hydrocarbon and fatty alcohol), in contrast to Mignon’s larger group of fatty substances.


Applicant argued that Mignon disclosed [col 16, lines 1-44] compositions preferably including oxyalkeyenated C8-C30 alcohols and similar polyglyceryl alcohols, in contrast to the invention that is free of fatty alcohols having oxyalkylene units and/or glycerol.
The Examiner responds that the Obviousness rejection was over Mignon’s broad disclosure. Mignon is relevant as prior art for all that it contains, where nonpreferred and alternative embodiments also constitute prior art. In the instant case, Mignon taught the claimed liquid fatty alcohol (see the above discussion), and does not require oxyalkeyenated C8-C30 alcohols and similar polyglyceryl alcohols.

Applicant argued that Boswell does not cure the deficiencies of Mignon, and that the combination of Boswell and Mignon teaches away from the claimed invention.
The Examiner disagrees. The combination of Mignon/Boswell is not considered to teach away because the disclosures do not criticize, discredit or otherwise discourage the claimed composition.

Applicant argued surprising oxidative dye results, resulting from a low concentration of an oxidizing agent, present at a concentration of 1.5 % to 2.1 %, and a minimum level of fatty substance, which is in contrast to Mignon’s preferences and examples of an oxidizing agent at a concentration from 1 % to 15 %, 6 % or 50 %.
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mignon et al (USP 9,687,057 B2), in view of Boswell et al (WO 02/074272 A1) and further in view of Lim et al (USP 8,444,712).
The 35 U.S.C. 103 rejection over Mignon and Boswell was previously discussed.
Mignon disclosed neither toluene-2,5-diamine, as recited in claim 11, nor resorcinol, as recited in claim 12.
Lim disclosed [abstract] a composition for the oxidative dyeing of keratin fibers. Said composition comprised toluene-2,5-diamine, as a primary intermediate of particular interest [col 8, lines 35-38 and at line 58]. Said composition further comprised resorcinol as a suitable coupler, included to obtain various shades [col 9, lines 4-8].
Lim appears silent fatty substances free of carboxylic acid groups.
Since Mignon generally disclosed oxidative bases, it would have been prima facie obvious to one of ordinary skill in the art to include toluene-2,5-diamine within Mignon, as taught by Lim. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select toluene-2,5-
In a similar regard, it is prima facie obvious to select resorcinol for incorporation into Mignon’s dyeing composition, based on its recognized suitability for its intended use, as a coupler, to obtain various shades (e.g., of the keratin fiber), as taught by Lim [Lim, col 9, lines 4-8].

Response to Arguments
Applicant did not separately traverse the rejection over Lim et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612